 AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General)                                                   Page      of     Pages

 KUBE, Paul
 Doc. No. 6:19-MJ-00060-JDP
 Amended
                                               ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:
                   Name of person or organization

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.

                    SIGNED: ________________________________
                                    CUSTODIAN
      (7)       The defendant must:
                (a)    report on a regular basis to the following agency:
                        Pretrial Services and comply with their rules and regulations;
                (b)    report in person to the Pretrial Services Agency on the first working day following your release from
                        custody;
                (c)    cooperate in the collection of a DNA sample;
                (d)    reside at the approved location on file with Pretrial Services, and not move or be absent from this residence
                        without prior approval of the Court; travel restricted to Eastern District and the Eastern District of
                        Washington, unless otherwise approved in advance by PSO;
                (e)    report any contact with law enforcement to your PSO within 24 hours;
                (f)    not associate or be within 100 yards of the victim or have any contact with the victim in this case (including
                        telephonic, third party, or electronic communications) unless in the presence of counsel or otherwise
                        approved in advance by the PSO;
                (g)    refrain from possessing a firearm/ammunition, destructive device, or other dangerous weapon; additionally,
                        you shall provide written proof of divestment of all firearms/ammunition, currently under your control. The
                        firearms located at the approved residence must be secured in a safe and the defendant shall not have access
                        to these firearms;
                (h)    submit to drug or alcohol testing as approved by the PSO. You must pay all or part of the costs of the testing
                        services based upon your ability to pay, as determined by the PSO;
                (i)    refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a
                        prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
                        prescribed medication(s). However, medical marijuana, prescribed or not, may not be used;
                (j)    participate in a program of medical or psychiatric treatment including treatment for drug or alcohol
                        dependency, as approved by the PSO; you must pay all or part of the costs of the counseling services based
                        upon your ability to pay, as determined by the PSO;
                (k)    surrender your passport to the Clerk, United States District Court in the Eastern District of Washington, and
                        must not apply for or obtain a passport during the pendency of this case;
                (l)    execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions
                        of release, the following sum of money or designated property: A $25,000 cash bond;
                (m)    participate in the following Location Monitoring program component and abide by all the requirements of
                        the program, which will include having a location monitoring unit installed in your residence and a radio
                        frequency transmitter device attached to your person. You must comply with all instructions for the use and
                        operation of said devices as given to you by the Pretrial Services Agency and employees of the monitoring
                        company. You must pay all or part of the costs of the program based upon your ability to pay as determined
                        by the PSO. CURFEW: You are restricted to your residence every day from 8:00 p.m. to 6:00 a.m., or as
                        adjusted by the Pretrial Services office or supervising officer medical, religious services, employment or
                        court-related ordered obligations; and,

                 USMS SPECIAL INSTRUCTIONS:
                (n) have installation of the Location Monitoring equipment will delayed until your arrival in the Eastern District
                     of Washington. At which time, you will report to Pretrial Services regarding the installation of your location
                     monitoring equipment.
